 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
                                                       No. 1:19-cv-01108-GSA
12    CHRISTIE MICHELE HARVEY,

13                       Plaintiff,
                                                       ORDER DISMISSING MOTION TO
14           v.                                        PROCEED IN FORMA PAUPERIS AND
                                                       DIRECTING CLERK TO ISSUE NEW
15    ANDREW SAUL, Commissioner of Social              CASE DOCUMENTS
      Security,
16

17                      Defendant.                     (Doc. 2)

18

19          Plaintiff Christie Michele Harvey (“Plaintiff”) having paid the filing fee in the above-
20   captioned matter, the motion to proceed without prepayment of fees (Doc. 2) is hereby dismissed.
21
     The Clerk of Court is directed to issue new case documents.
22

23
     IT IS SO ORDERED.
24

25      Dated:    September 16, 2019                               /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
